Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 1 of 6




                 EXHIBIT S
Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 2 of 6




                                                                    3605-15
                                                                    Dodelande, John
Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 3 of 6
Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 4 of 6
Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 5 of 6
Case 1:19-cr-00716-DLC Document 111-19 Filed 06/08/20 Page 6 of 6
